USDC IN/ND case 1:18-cv-00082-HAB-SLC document 50 filed 05/01/19 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA


                                            ORDER
       The Clerk is hereby directed to reassign the following cases from Judge Theresa L.

Springmann to Judge Holly A. Brady as the presider for all further proceedings:

              1:13-cv-357    Medical Protective Co of Fort Wayne Indiana v. American
                             International Specialty Lines Insurance Company
              1:14-cv-324    Sheehan v. Noble County Sheriff’s Department et al
              1:15-cv-331    Johnson-Keys v. Bluffton Health System LLC
              1:15-cv-402    Wilson v. Allen County et al
              1:16-cv-87     Estabrook v. Mazak Corporation
              1:16-cv-175    Design Basics, LLC et al v. Heller & Sons Inc et al
              1:16-cv-285    Mid-American Salt LLC v. Bob & Dave’s Lawn and Landscape
              1:16-cv-291    Sorah v. New Horizons Home Healthcare LLC
              1:16-cv-312    Millman v. United Technologies Corp et al
              1:16-cv-330    Gorss Motels Inc v. Brigadoon Fitness Inc et al
              1:16-cv-335    Jordan et al v. Gladieux et al
              1:16-cv-337    Brown v. Truelove et al
              1:16-cv-355    Zimmer Inc v. Beamalloy Reconstructive Medical Products et al
              1:16-cv-357    Rolan et al v. Atlantic Richfield Company et al
              1:16-cv-380    Gant v. City of Fort Wayne et al
              1:16-cv-387    R3 Composites Corp v. G & S Sales Corp
              1:16-cv-423    Bennett v. Antinnucci et al
              1:17-cv-65     Renal Care Group Indiana LLC v Fort Wayne City of
              1:17-cv-84     Motorists Mutual Insurance Co v. Elite Home Products LLC et al
              1:17-cv-108    Hale et al v. Stoffel
              1:17-cv-109    Garcia et al v. Gladieux
              1:17-cv-124    Buroff et al v. Gladieux
              1:17-cv-267    Richardson et al v. Sheriff Jeff Campos et al
              1:17-cv-269    Mikhail v. Manchester University Inc
              1:17-cv-298    North American Van Lines Inc v. North America Prime Inc
              1:17-cv-310    Smith v. Jack Copper Transport Inc
              1:17-cv-322    Hodgin v. Hake et al
              1:17-cv-339    Wadsley et al v. REV Recreation Group Inc
              1:17-cv-350    Greenwell et al v. REV Recreation Group Inc
              1:17-cv-370    Haywood v. Gladieux
              1:17-cv-378    United Specialty Insurance Co v. South Side Service Inc et al
              1:17-cv-381    Dawkins v. Boston University Trustees of
              1:17-cv-402    LaBarbera v. University of Saint Frances of Fort Wayne Indiana
              1:17-cv-431    Smith v. Gladieux et al
              1:17-cv-438    Ledford v. Rutledge et al
              1:17-cv-439    Gueber v. Community Health Systems
              1:17-cv-441    Rinearson v. Fort Wayne Community Schools
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 50 filed 05/01/19 page 2 of 5


           1:17-cv-449   Phelps v. Winters et al
           1:17-cv-456   Priddy v. Atlantic Specialty Insurance Company et al
           1:17-cv-459   Autobarn Motors Ltd v. REV Recreation Group Inc
           1:17-cv-460   Hurley v. Caravan Facilities Management LLC
           1:17-cv-462   Craftline Graphics, Inc et al v. Total Press Sales & Service
           1:17-cv-485   Mobley v. Wick-Fab Inc
           1:17-cv-486   Carson v. McGuinness
           1:17-cv-488   Hatton v. Shulkin
           1:17-cv-514   Royse v. Wal-Mart Stores East LP
           1:18-cv-26    Brown v. Kimbrell et al
           1:18-cv-30    BirchRea Partners Inc v. Regent Bank et al
           1:18-cv-42    Moore v. City of Fort Wayne
           1:18-cv-49    Zerler v. Allen County Sheriff et al
           1:18-cv-62    Hoopingarner v. Commissioner of Social Security
           1:18-cv-63    Serna v. Commissioner of Social Security
           1:18-cv-79    Nelson v. Monroe Group Ltd
           1:18-cv-82    Austin et al v. Auto Handling Corporation et al
           1:18-cv-86    ASW LLC v. Bisson
           1:18-cv-89    Spear et al v. KZRV LP
           1:18-cv-91    Foster v. US Management of Angola Inc
           1:18-cv-99    Schnetzler v. Commissioner of Social Security
           1:18-cv-103   Wolf v. Commissioner of Social Security
           1:18-cv-110   McMillan v. Commissioner of Social Security
           1:18-cv-120   Stiverson v. Commissioner of Social Security
           1:18-cv-121   Martin et al v. Noble County Sheriff’s Dept et al
           1:18-cv-122   Royal v. Walker et al
           1:18-cv-123   Royal v. Payne et al
           1:18-cv-133   Zartman v. Tame et al
           1:18-cv-135   Barrett v. Redemption House Ministry Inc et al
           1:18-cv-136   Chester v. Therma-Tru Corp
           1:18-cv-141   Carteaux v. Commissioner of Social Security
           1:18-cv-143   Boyce v. DeKalb County Sheriff et al
           1:18-cv-147   Alaura v. Commissioner of Social Security
           1:18-cv-148   Oury v. Commissioner of Social Security
           1:18-cv-150   Maglajlic v. Adaptive Micro-Ware Inc
           1:18-cv-154   Fenske v. Mutual Management Services LLC
           1:18-cv-155   Frain v. Commissioner of Social Security
           1:18-cv-163   Badger v. Steuben County et al
           1:18-cv-169   Ritchie v. Commissioner of Social Security
           1:18-cv-173   Miller v. Riverside RV Inc
           1:18-cv-175   Ruffin v. Walmart Inc et al
           1:18-cv-178   Scott v. Commissioner of Social Security
           1:18-cv-179   Eatmon v. City of Fort Wayne Animal Care and Control
           1:18-cv-189   4 Life Investments Inc et al v. Auto-Owners Insurance
           1:18-cv-194   Robinson v. Gosiger Machine Tools LLC et al
           1:18-cv-196   North American Van Lines v. North America Moving & Storage
           1:18-cv-201   Sarasien v. International Brotherhood of Teamsters Chauffeurs
                         Warehousemen and Helpers Local 414
           1:18-cv-206   Sherbert v. Commissioner of Social Security
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 50 filed 05/01/19 page 3 of 5


           1:18-cv-208   Barley v. Medical Depot Inc et al
           1:18-cv-209   Ponder v. Capital One Bank
           1:18-cv-212   Tristate Bolt Company v. West Bend Mutual Insurance et al
           1:18-cv-217   Moore v. SHAS Inc
           1:18-cv-219   Reaser v. Commissioner of Social Security
           1:18-cv-221   Cessna Bochard v. Commissioner of Social Security
           1:18-cv-225   Jones v. USA
           1:18-cv-227   Wright v. ASIL LLC et al
           1:18-cv-230   Newman v. Lloyd & McDaniel PLC et al
           1:18-cv-232   Martinez v. USA
           1:18-cv-237   Siler v. Commissioner of Social Security
           1:18-cv-241   Empire Eagle Chase Indiana LLC v. Seneca Insurance Co Inc et al
           1:18-cv-249   Sosh v. Commissioner of Social Security
           1:18-cv-251   Dohner v. Commissioner of Social Security
           1:18-cv-253   Graphic Communication Union v Our Sunday Visitor Inc
           1:18-cv-270   Quintana et al v. Redbone Express LLC et al
           1:18-cv-271   Hudson v. NCSPlus Incorporated et al
           1:18-cv-282   Smith v. Commissioner of Social Security
           1:18-cv-289   Clifton v. Parkview Health System Inc
           1:18-cv-294   Okoli v. Michelin North America Inc-BF Goodrich
           1:18-cv-299   Galloway v. Shambaugh & Sons LP
           1:18-cv-311   Wendt LLP v. Prudential Insurance Company of America et al
           1:18-cv-315   SLR et al v. Commissioner of Social Security
           1:18-cv-317   Entertainment USA Inc v. The Cellular Connection LLC
           1:18-cv-319   Mettler v. Commissioner of Social Security
           1:18-cv-322   Craig v. Lutheran Homes Inc
           1:18-cv-326   Fitzpatrick v. Commissioner of Social Security
           1:18-cv-333   Isaac v. Wal-Mart
           1:18-cv-338   Frontier North v. International Brotherhood of Electrical Workers
           1:18-cv-345   Ford v. Gas City Motel LLC
           1:18-cv-347   Black et al v. Northwest Allen County Schools et al
           1:18-cv-348   Smith v. US Department of Ed et al
           1:18-cv-352   State Farm Mutual Automobile Insurance Co v. West et al
           1:18-cv-357   Macy v. USAA Savings Bank
           1:18-cv-360   Hart v. Prestress Services Industries LLC
           1:18-cv-362   Ledford v. EM et al
           1:18-cv-373   Workman v. Commissioner of Social Security
           1:18-cv-384   Campos v. Faurecia Emissions Control Technologies USA LLC
           1:18-cv-386   Combs v. Commissioner of Social Security
           1:18-cv-387   Clark v. DeKalb County Sheriff et al
           1:18-cv-389   Middleton v. Harp et al
           1:18-cv-390   Hagerman v. Commissioner of Social Security
           1:18-cv-392   EAG et al v. City of Fort Wayne et al
           1:18-cv-393   Aguilar v. Department of Veterans Affairs Agency
           1:18-cv-394   Sager v. Vintage Aviation Publications LLC
           1:18-cv-397   Sanchez v. Fort Wayne City of
           1:18-cv-403   Cole v. Commissioner of Social Security
           1:18-cv-414   Preston v. Forge Industrial Staffing Inc et al
           1:18-cv-417   Estabrook v. Commissioner of Social Security
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 50 filed 05/01/19 page 4 of 5


           1:18-cv-418   Burdett v. United Parcel Service Inc
           1:18-cv-423   Cooper v. Brunswick Leisure Boat Company LLC
           1:18-cv-425   Messer v. Commissioner of Social Security
           1:18-cv-432   Grady v. Harker et al
           1:19-cv-2     Hill v. Acceptance Now et al
           1:19-cv-5     Starks v. Fort Wayne City of
           1:19-cv-6     Lymon v. Norfolk Southern Railroad Company
           1:19-cv-7     Fields v. Caudell et al
           1:19-cv-9     Canaday v. Thomas Law Firm PC
           1:19-cv-11    Gray v. The Fort Wayne Rescue Mission Ministries Inc et al
           1:19-cv-13    Colombini et al v. Unites States of America
           1:19-cv-14    Findling v. API Construction Corp
           1:19-cv-16    Indiana Farmers Mutual Insurance Co v. Gree USA Inc et al
           1:19-cv-19    Frazier v. United States of America
           1:19-cv-26    Campos v. USA
           1:19-cv-41    Underwood v. Gladieux
           1:19-cv-42    Shelton v. Iotron Industries USA Inc
           1:19-cv-48    Collins v. Lock et al
           1:19-cv-49    Shields v. United States of America
           1:19-cv-50    Timmis v. Commissioner of Social Security
           1:19-cv-52    Ort v. Commissioner of Social Security
           1:19-cv-56    Seiferman v. U Car Wash LLC
           1:19-cv-57    IMO the Tax Indebtedness of Larry Bledsoe
           1:19-cv-59    Starr v. Allen County Commissioners et al
           1:19-cv-60    Greene v. Commissioner of Social Security
           1:19-cv-63    Heath v. Wal-Mart Stores East LP
           1:19-cv-64    Bachner v. USA Halloween Planet Inc
           1:19-cv-65    Roberson v. East Allen County Schools et al
           1:19-cv-72    Stedge v. Grace Schools Inc
           1:19-cv-80    Johnson v. Premier Healthcare of Fort Wayne
           1:19-cv-81    Bezingue et al v. Steuben Lakes Regional Waste District
           1:19-cv-84    Swisher v. United States of America
           1:19-cv-87    Gross v. United States of America
           1:19-cv-89    Littleboy v. TJ Nowak Supply Co Inc
           1:19-cv-92    MG a minor child et al v. Whitley County Consolidated Schools
           1:19-cv-93    Shepherd v. CSK Auto Inc
           1:19-cv-94    Iwasaki v. Apollo Design Technology Inc
           1:19-cv-95    Mechem v. United States of America
           1:19-cv-97    Washington v. Commissioner of Social Security
           1:19-cv-102   Temple v. United States of America
           1:19-cv-113   Gemple v. USA
           1:19-cv-115   Flowers et al v. Nevels et al
           1:19-cv-117   Starr v. Fumerolo
           1:19-cv-119   Starr v. Indiana Dept of Corrections et al
           1:19-cv-120   Starr v. Cork et al
           1:19-cv-122   United States of America v. Shull et al
           1:19-cv-123   Weaver v. Commissioner of Social Security
           1:19-cv-126   Stone et al v. Nevels et al
           1:19-cv-128   Birchman et al v. United States of America
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 50 filed 05/01/19 page 5 of 5


               1:19-cv-129     Moore v. PHH Mortgage Services Corp
               1:19-cv-136     Jones v. Sabert Corporation
               1:19-cv-140     United States of America v. VanHoosier et al
               1:19-cv-142     Mafera v. Snow & Sauerteig LLP
               1:19-cv-145     Super 8 Worldwide Inc v. Harvee Properties LLC et al
               1:19-cv-148     Spearman v. Rudae’s Inc
               1:19-cv-149     Spural-Harris v. Black et al
               1:19-cv-151     Arnold v. Commissioner of Social Security
               1:19-cv-155     Chapman v. City of Fort Wayne
               1:19-cv-156     Kruger v. Lauer et al
               1:19-cv-157     Plumbers & Steamfitters Health and Welfare Fund Trustees of et al
                               v. BMG Mechanical Corp et al
               1:19-cv-161     Verduzco Velazquez v. USA
               1:19-cv-164     United States of America v. Henderson et al
               1:19-cv-165     Axis Insurance Co v. American Specialty Insurance & Risk
                               Services Inc
               1:19-cv-166     Mihaylov v. Parkview Hospital, Inc.
               1:19-cv-173     Fields v. Nevels et al

       This order does not change the assignment of the Magistrate Judge or any previously

scheduled deadlines, hearings or trial dates.

SO ORDERED on May 1, 2019

                                                     s/ Theresa L. Springmann
                                                    _________________________________
                                                    Chief Judge Theresa L. Springmann
                                                    United States District Court
